Citation Nr: 1427864	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-17 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for neuropathy, including as a result of herbicide exposure.

2.  Entitlement to higher disability ratings for service-connected posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling prior to June 30, 2011, and as 70 percent disabling since.  

3.  Entitlement to higher disability ratings for service-connected bilateral hearing loss, rated as noncompensable prior to July 20, 2012, and as 10 percent disabling since.  


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In a February 2014 rating decision, the RO increased the disability rating for bilateral hearing loss to 10 percent, effective July 20, 2012; and in a March 2014 rating decision, the RO increased the disability rating for PTSD to 70 percent, effective June 30, 2011.  

The issues of entitlement to higher disability ratings for service-connected PTSD and entitlement to service connection for neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Prior to July 20, 2012, the Veteran had no more than level I hearing impairment in either ear.

2.  Since July 20, 2012, the Veteran has had no more than level IV hearing impairment in either ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss for the period prior to July 20, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss for the period as of July 20, 2012, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received required VCAA notice in an April 2010 letter.  

Concerning the duty to assist, the Veteran received VA examinations in September 2010 and September 2013 that included all findings needed to evaluate his service-connected bilateral hearing loss, and all indicated relevant records have obtained.  The examiners reviewed the Veteran's family and social history and effects of hearing loss on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Together with his contentions of record, all necessary findings, including reports of functional impairment, are of record.  

Although the Veteran is in receipt of Social Security Administration (SSA) benefits, the record indicates that these are retirement benefits rather than disability benefits.  Thus, remand for SSA records is not necessary.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Increased Rating

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  There is no evidence of an exceptional pattern of hearing loss in this appeal.

During the pendency of his appeal, the Veteran's hearing acuity was initially evaluated during a September 2010 VA examination.  The results of audiometric testing were as follows, with puretone thresholds recorded in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
70
LEFT
15
15
35
75

These results show an average pure tone threshold in the Veteran's right ear of 36.25 decibels, and an average pure tone threshold in his left ear of 35 decibels.  Maryland CNC speech recognition testing revealed a score of 96 percent for the left ear and 98 percent for the right ear.  These results equate to the assignment of level I hearing loss for both ears upon application of Table VI, and this assignment corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

In his July 2012 VA Form 9, the Veteran requested that his hearing acuity be evaluated again due to a noted increased in severity since the prior examination.  As such, the level his hearing impairment was again measured during a September 2013 VA examination.  Results of audiometric testing performed during that examination are as follows, with puretone thresholds recorded in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
30
50
85
LEFT
15
15
40
85

The average pure tone threshold in the Veteran's right ear was 45 decibels, and the average pure tone threshold in his left ear was 38.75 decibels.  Maryland CNC speech recognition testing revealed a score of 68 percent for both ears.  These results equate to the assignment of level IV hearing loss for both ears upon application of Table VI, and this assignment corresponds to a 10 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

Considering all of the evidence of record, the Board cannot conclude that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss for the period up to July 20, 2012, as there is no evidence of record to suggest that his hearing loss had reached a compensable degree prior to his July 2012 VA Form 9, which noted his subjective complaint of increased hearing impairment.  At no point prior to July 2012 was he noted to have more than Level I hearing loss for either ear.  

Similarly, there is insufficient evidence to reach a finding that the Veteran is entitled to a disability rating in excess of 10 percent for the period as of July 20, 2012.  While he was found to have Level IV hearing impairment in both ears in his September 2013 VA examination, there is no evidence of record indicating a higher level of hearing loss.  

The Board has considered the Veteran's statements regarding his hearing loss, including his reports to VA examiners that he has had difficulty hearing people in the presence of background noise and difficulty with hearing his television without hearing assistance, and alarms and telephones, and regarding his difficulty hearing other people talk occasionally.  The record does not, however, reveal that he has endured any occupational impairment related to his hearing loss.  While his competent testimony has been taken into consideration, his described symptomatology does not alter the Board's rating assignment.

A preponderance of the evidence is against higher ratings for the Veteran's hearing loss for any part of the appellate period.  Therefore, the claim of entitlement to a compensable disability rating for bilateral hearing loss for the period prior to July 20, 2012 and to a disability rating in excess of 10 percent for the period as of July 20, 2012, must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected hearing loss (i.e., difficulty hearing conversations in the presence of background noise, difficulty hearing the television) are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted in this case.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his hearing loss has impeded his employment.  In short, there is no evidence of record to suggest that the Veteran's service-connected hearing disability has rendered him unemployable.  Moreover, entitlement to a TDIU was denied in a February 2014 rating decision and the Veteran has not appealed that decision.  Thus, consideration of a TDIU is not warranted at this time.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss for the period prior to July 20, 2012, is denied.  

Entitlement to a disability rating higher than 10 percent for bilateral hearing loss for the period as of July 20, 2012, is denied.  


REMAND

With respect to the claim of service connection for neuropathy, the Veteran has contended that he incurred neuropathy as a result of exposure to herbicides during his service in Vietnam.  From review of the record, there is medical evidence of possible neuropathy.  It remains unclear, however, whether he may have developed neuropathy to a compensable degree within the one-year period following separation from service, or whether he has neuropathy that was otherwise incurred during or as a result of service, including as a result of presumed exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Remand is required to afford the Veteran a VA examination with respect to this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's claim for an increased disability rating for service-connected PTSD, the RO concluded in the March 2014 rating decision that the Veteran's appeal with respect to this issue had been satisfied by the assignment of the 70 percent disability rating, effective June 30, 2011, and consequently did not issue a supplemental statement of the case (SSOC) on this issue.  From review of the record, however, it is unclear whether the Veteran's appeal with respect to this issue, to include consideration of a disability rating higher than 30 percent for the period prior to June 30, 2011, is indeed satisfied.  See, e.g., September 2013 VA Form 9; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, remand is required to determine whether the Veteran's appeal with respect this claim is indeed satisfied, and if not, for issuance of an SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed neuropathy.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all neuropathy found to be present, including any diagnosis of neuropathy supported by the record since June 2011.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that at least mild neuropathy was present within the one period following the Veteran's separation from service in December 1969.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy otherwise had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include as a result of exposure to herbicide agents during his service in Vietnam.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Ask the Veteran to provide a written statement as to whether his appeal with respect to the assigned disability ratings for service-connected PTSD is satisfied.  If the Veteran does not provide a written statement indicating that his appeal on this issue is satisfied, a supplemental statement of the case with respect to this claim should be issued and the claim should be returned to the Board for further appellate procedure.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the remaining claims on appeal.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


